Case 1:16-cv-02117-JRS-MJD Document 198 Filed 09/19/19 Page 1 of 2 PagelD #: 2168

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
BRADFORD BOHANON, )
Plaintiff,
V. ) 1:16-cv-02117-JRS-MJD
CITY OF INDIANAPOLIS, |
Defendants.

VERDICT FORM

We, the jury in the above-entitled action, unanimously answer the following questions:

1. Did the Plaintiff, Bradford Bohanon, prove by a preponderance of the evidence that the
Defendant, City of Indianapolis, was deliberately indifferent to a likelihood that its policies
would cause off-duty police officers to use unreasonable force while they had alcohol in their
blood?

Place a checkmark next to the statement that accurately describes your finding:

Yes VA No

[If you answered yes, proceed to Question 2. If you answered no, you should not answer any
more questions on this form, and the foreperson should sign and date this form at the end.]

2. Did the Plaintiff, Bradford Bohanon, prove by a preponderance of the evidence that Michael
Reiger and John “Nick” Serban’s use of unreasonable force in violation of Plaintiff's rights
was in fact caused by the City’s policies?

Place a checkmark next to the statement that accurately describes your finding:

Yes S No ___

[If you answered yes, proceed to Question 3. If you answered no, you should not answer any
more questions on this form, and the foreperson should sign and date this form at the end.]
-——

s Case 1:16-cv-02117-JRS-MJD Document 198 Filed 09/19/19 Page 2 of 2 PagelD #: 2169

3. Did the Plaintiff, Bradford Bohanon, prove his damages by a preponderance of the evidence?
Place a checkmark next to the statement that accurately describes your finding:

Y

[If you answered no to Question 3, then Plaintiff is entitled to and only should be awarded $1.00
in nominal damages. Proceed to Question 4.]

Yes No

4, What amount of damages is Plaintiff, Bradford Bohanon, entitled to receive from

Defendant, City of Indianapolis, on his claim?

E47280- $174! |, 500
a #142:46-4a0- “Compensatory Damages

b. Nominal damages

[The foreperson should sign and date the verdict form.]

Date: Q/13 fee [9

Foreperson:

 
